                                                                            Case 2:20-cv-00242-JCM-NJK Document 13 Filed 03/11/20 Page 1 of 3



                                                                      David H. Krieger, Esq.
                                                                 1    Nevada Bar No. 9086
                                                                 2
                                                                      Shawn W. Miller, Esq.
                                                                      Nevada Bar No. 7825
                                                                 3    KRIEGER LAW GROUP, LLC
                                                                      2850 W. Horizon Ridge Pkwy, Suite 200
                                                                 4    Henderson, Nevada 89052
                                                                 5
                                                                      Phone: (702) 848-3855
                                                                      dkrieger@kriegerlawgroup.com
                                                                 6    smiller@kriegerlawgroup.com
                                                                      Attorneys for Plaintiff,
                                                                 7    Diahann Pozos-Maletta
                                                                 8

                                                                 9
                                                                                                       UNITED STATES DISTRICT COURT
                                                                 10

                                                                 11
                                                                                                           DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12    DIAHANN POZOS-MALETTA,                              Case No.: 2:20-cv-00242-JCM-NJK
                               Henderson, Nevada 89052




                                                                 13                       Plaintiff,
                                                                 14
                                                                              vs.                                            JOINT MOTION FOR EXTENSION OF
                                                                 15                                                            TIME FOR PLAINTIFF TO FILE
                                                                       EQUIFAX INFORMATION SERVICES, LLC;                    RESPONSE TO TRANS UNION, LLC’S
                                                                 16    TRANS UNION, LLC; WESTERN FEDERAL                           MOTION TO DISMISS
                                                                 17
                                                                       CREDIT UNION and NORDSTROM/TD
                                                                       BANK USA,                                                         (First Request)
                                                                 18
                                                                                          Defendants.
                                                                 19

                                                                 20          DIAHANN POZOS-MALETTA (“Plaintiff”) hereby requests and moves this Honorable Court

                                                                 21   for an extension of time to file a response to Defendant TRANS UNION, LLC’s (“TransUnion”) Motion
                                                                 22   to Dismiss Plaintiff’s Complaint and Memorandum of Points and Authorities in Support (“Motion to
                                                                 23
                                                                      Dismiss”) from March 12, 2020 to March 30, 2020. The Motion to Dismiss was filed on February 27,
                                                                 24
                                                                      2020 and appears on the docket as ECF #5.
                                                                 25

                                                                 26          The reason for the request is David Krieger has left the law firm of Haines & Krieger, LLC and

                                                                 27   started his own law firm, Krieger Law Group. Plaintiff desires to retain Krieger Law Group but it will
                                                                 28




                                                                                                                     -1-
                                                                             Case 2:20-cv-00242-JCM-NJK Document 13 Filed 03/11/20 Page 2 of 3



                                                                      take some time to obtain the case files from Haines & Krieger, LLC and file a Substitution of Counsel.
                                                                 1

                                                                 2
                                                                      Plaintiff has communicated with TransUnion’s counsel and Defendant TransUnion has stipulated and

                                                                 3    agreed to Plaintiff’s request for an extension. This is Plaintiff’s first request and has not been submitted
                                                                 4    for the purpose of delay or other impermissible purpose.
                                                                 5
                                                                             Dated: Dated March 11, 2020.
                                                                 6

                                                                 7
                                                                             Submitted by:                                        No Opposition:

                                                                 8
                                                                              /s/ Shawn W. Miller                  .              /s/ Jennifer Bergh           .
                                                                 9            David H. Krieger, Esq.                              Jennifer Bergh, Esq.
                                                                              Shawn W. Miller, Esq.                               QUILLING SELANDER LOWNDS
                                                                 10
                                                                              KRIEGER LAW GROUP, LLC                              WINSLETT & MOSER, P.C.
                                                                 11           2850 W. Horizon Ridge Pkwy., Suite 200              6900 N. Dallas Parkway, Suite 800
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                              Henderson, Nevada 89052                             Plano, Texas 75024
                                                                 12           Attorneys for Plaintiff Cory Antflick               Attorneys for Defendant Trans Union LLC
                               Henderson, Nevada 89052




                                                                 13

                                                                 14

                                                                 15
                                                                                                   ORDER GRANTING EXTENSION OF TIME
                                                                 16

                                                                 17          IT IS SO ORDERED.
                                                                 18                                                      ________________________________________
                                                                                                                         UNITED STATES
                                                                                                                         UNITED  STATES MAGISTRATE    JUDGE
                                                                                                                                         DISTRICT JUDGE
                                                                 19

                                                                 20                                                               March 12, 2020
                                                                                                                         Dated: __________________________________
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28




                                                                                                                        -2-
                                                                            Case 2:20-cv-00242-JCM-NJK Document 13 Filed 03/11/20 Page 3 of 3




                                                                                                   CERTIFICATE OF SERVICE
                                                                 1

                                                                 2          I declare under penalty of perjury that on March 11, 2020 I served copies of the
                                                                 3
                                                                      following documents:
                                                                 4

                                                                 5       • MOTION FOR EXTENSION OF TIME FOR PLAINTIFF TO FILE
                                                                           RESPONSE TO TRANS UNION, LLC’S MOTION TO DISMISS
                                                                 6

                                                                 7
                                                                      by e- mail to the person named below at the address stated below for such person:
                                                                 8

                                                                 9
                                                                      Jennifer Bergh, Esq
                                                                      bergh@qslwm.com
                                                                 10

                                                                 11   Jeremy J. Thompson, Esq
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                      jthompson@clarkhill.com
                                                                 12
                               Henderson, Nevada 89052




                                                                 13   Trevor Waite, Esq
                                                                      twaite@alversontaylor.com
                                                                 14

                                                                 15   Kurt Bonds, Esq
                                                                 16
                                                                      kbonds@alversontayor.com

                                                                 17   Tyson E Hafen, Esq
                                                                 18   tehafen@duanemorris.com
                                                                 19

                                                                 20   I declare under penalty of perjury under the laws of the State of Nevada that the
                                                                 21   foregoing is a true and correct statement and that this Certificate was executed on the
                                                                 22   aforementioned date above.
                                                                 23

                                                                 24
                                                                                                      Signed: /s/ Graham Waring
                                                                                                              An employee of Krieger Law Group, LLC
                                                                 25

                                                                 26

                                                                 27

                                                                 28




                                                                                                                -3-
